Citation Nr: 1813469	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, with additional service in the Army Reserve.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During this appeal, the Veteran initially requested a Board hearing.  See June 2014 VA Form 9.  Subsequently, however, in correspondence dated in January 2015, the Veteran expressed his desire to withdraw this hearing request.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's low back disability had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for a low back disability, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue. 
Merits

The Veteran contends that his current low back disability had its onset during active duty service.  See December 2012 Notice of Disagreement.  After a thorough review of the evidence, the Board finds that the evidence is at least in equipoise as to whether service connection for a low back disability is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). The evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the record shows that the Veteran has been diagnosed as having degenerative disc disease of his lumbosacral spine and that this disability has been confirmed by X-rays and magnetic resonance imaging (MRI).  See May 2014 and June 2015 VA Medical Center (VAMC) records.  Such is sufficient to meet the requirements of Shedden element (1).  

As for Shedden element (2), service incurrence, service treatment records (STRs) show complaints for back pain and diagnosis of a back strain in-service in September 1973.  The November 1974 separation examination was negative for any spinal abnormalities. 

With respect to the final element of the Shedden analysis, the evidence of record establishes a nexus.  In this regard, an August 2011 VA examiner opined that the Veteran's chronic low back pain is at least as likely as not service connected.  The examiner based this opinion on examination of the Veteran and on his reported history of chronic back pain since service.  Although the November 1974 separation examination demonstrated that the Veteran's spine was clinically normal as to any abnormalities, the fact remains that the STRs are positive for treatment for a back strain (specifically in September 1973), and the Veteran has competently and credibly asserted that he has experienced back pain since his active duty.  Thus, the Board finds that there is sufficient evidence to establish an etiological link between the Veteran's current low back disability and his active service.  

The Board acknowledges the negative nexus opinion provided by the October 2012 VA examiner.  Significantly, however, the examiner impermissibly ignored the Veteran's lay statements regarding continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Specifically, the examiner indicated that there was no time continuation of back issues from the in-service 1973 back strain to the Veteran's current back pains.  However, the Veteran indicated that back pain has continued since service.  The Board finds that such competent and credible reports establish evidence of continuity of symptoms.  Thus, the Board finds the October 2012 VA medical opinion inadequate for rating purposes.  As the opinion is not adequate, it cannot serve as the basis for a denial of service connection.

Thus, the Board finds that the evidence for and against the claim for service connection for a low back disability is at least in equipoise.  Reasonable doubt must, therefore, be resolved in the Veteran's favor, and service connection for a low back disability is warranted.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a low back disability is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


